      Case 5:18-cv-06720-LHK Document 27 Filed 01/04/19 Page 1 of 10




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   Post Montgomery Center
 3 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 4 Telephone: 415/288-4545
   415/288-4534 (fax)
 5 shawnw@rgrdlaw.com
          – and –
 6 DANIELLE S. MYERS (259916)
   MICHAEL ALBERT (301120)
 7 655 West Broadway, Suite 1900
   San Diego, CA 92101
 8 Telephone: 619/231-1058
   619/231-7423 (fax)
 9 dmyers@rgrdlaw.com
   malbert@rgrdlaw.com
10
   [Proposed] Lead Counsel for [Proposed] Lead Plaintiff
11
                                UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14
   XIAOJIAO LU, Individually and on Behalf of ) Case No. 5:18-cv-06720-LHK
15 All Others Similarly Situated,                 )
                                                  ) CLASS ACTION
16                                Plaintiff,      )
                                                  ) NOTICE OF MOTION AND MOTION FOR
17        vs.                                     ) CONSOLIDATION OF RELATED
                                                  ) ACTIONS, APPOINTMENT AS LEAD
18 ALIGN TECHNOLOGY, INC., et al.,                ) PLAINTIFF, AND APPROVAL OF
                                                  ) SELECTION OF LEAD COUNSEL;
19                                Defendants.     ) MEMORANDUM OF POINTS AND
                                                  ) AUTHORITIES IN SUPPORT THEREOF
20
                                                     DATE:      March 28, 2019
21                                                   TIME:      1:30 p.m.
                                                     CTRM:      8, 4th Floor
22                                                   JUDGE:     Hon. Lucy H. Koh

23

24

25

26

27

28


     1518397_1
                    Case 5:18-cv-06720-LHK Document 27 Filed 01/04/19 Page 2 of 10




            1 TO:       ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD

            2           PLEASE TAKE NOTICE that on March 28, 2019, at 1:30 p.m., or as soon thereafter as the

            3 matter may be heard in Courtroom 8 on the 4th Floor of the United States District Court for the

            4 Northern District of California, 280 South 1st Street, San Jose, CA, 95113 before the Honorable

            5 Lucy H. Koh, class member Teamsters Local 710 Pension Fund (the “Pension Fund”) will and

            6 hereby does move this Court pursuant to the Private Securities Litigation Reform Act of 1995

            7 (“PSLRA”), 15 U.S.C. §78u-4(a)(3)(B), for an order: (1) consolidating the related actions pursuant

            8 to Fed. R. Civ. P. 42(a); (2) appointing the Pension Fund as lead plaintiff; and (3) approving the

            9 Pension Fund’s selection of Robbins Geller Rudman & Dowd LLP as lead counsel.1 This Motion is

       10 made on the grounds that the related actions allege substantially similar facts and raise identical legal

       11 issues, and the Pension Fund is the most adequate plaintiff to serve as lead plaintiff in the

       12 consolidated action. In support of this Motion, the Pension Fund submits herewith a Memorandum

       13 of Points and Authorities and the Declaration of Danielle S. Myers (“Myers Decl.”).

       14                           MEMORANDUM OF POINTS AND AUTHORITIES
       15 I.            INTRODUCTION
       16               Presently pending in this District are two related securities class action lawsuits brought

       17 pursuant to §10(b) and §20(a) of the Securities Exchange Act of 1934 (“Exchange Act”) and

       18 Securities and Exchange Commission (“SEC”) Rule 10b-5 promulgated thereunder, 17 C.F.R.

       19 §240.10b-5: (1) Lu v. Align Technology, Inc., No. 18-cv-06720-LHK; and (2) Infuso v. Align

       20 Technology, Inc., 18-cv-07469-LHK (the “Related Actions”).2 Pursuant to the PSLRA, the Court

       21 must decide whether to consolidate the Related Actions before selecting a movant to lead this

       22 litigation on behalf of the putative class. See 15 U.S.C. §78u-4(a)(3)(B)(ii). As discussed below, the

       23
                1
              This Court’s Standing Order Regarding Case Management in Civil Cases requires a conference
       24 of counsel to determine if the selected hearing date would cause “undue prejudice.” Because of the
          PSLRA’s lead plaintiff procedure, however, the Pension Fund will not know which other class
       25 members, if any, may seek appointment as lead plaintiff under after motions are filed on January 4,
          2019. Consequently, the Pension Fund respectfully requests that compliance with this requirement
       26 be waived in this narrow instance.
                2
       27          On January 2, 2019, this Court entered an Order finding the Lu Action to be related to the Infuso
                Action and directing the Clerk of Court to reassign the Infuso Action to this Court. ECF No. 10.
       28
1518397_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF - 5:18-cv-06720-LHK                      -1-
                 Case 5:18-cv-06720-LHK Document 27 Filed 01/04/19 Page 3 of 10




            1 Related Actions should be consolidated pursuant to Rule 42(a) because they each involve similar

            2 legal and factual issues.

            3          Additionally, the PSLRA states that, the Court “shall appoint the most adequate plaintiff as

            4 lead plaintiff.” See 15 U.S.C. §78u-4(a)(3)(B)(ii). The lead plaintiff is the “member or members of

            5 the purported plaintiff class that the court determines to be most capable of adequately representing

            6 the interests of class members.” 15 U.S.C. §78u-4(a)(3)(B)(i). The Pension Fund should be

            7 appointed as lead plaintiff because it: (1) timely filed this Motion; (2) has a substantial financial

            8 interest in the outcome of this litigation; and (3) will typically and adequately represent the class’s

            9 interests. See 15 U.S.C. §78u-4(a)(3)(B)(iii). In addition, the Pension Fund’s selection of Robbins

       10 Geller to serve as lead counsel should be approved because the Firm possesses extensive experience

       11 prosecuting securities class actions and will adequately represent the interests of all class members.

       12 II.          STATEMENT OF ISSUES TO BE DECIDED
       13              1.      Whether the Court should consolidate the Related Actions pursuant to Rule 42(a) of

       14 the Federal Rules of Civil Procedure;

       15              2.      Whether the Court should appoint the Pension Fund as lead plaintiff pursuant to 15

       16 U.S.C. §78u-4(a)(3)(B); and

       17              3.      Whether the Court should approve the Pension Fund’s selection of Robbins Geller as

       18 lead counsel for the class pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v).

       19 III.         STATEMENT OF FACTS
       20              Align Technology, Inc. (“Align” or the “Company”) is a global medical device company

       21 engaged in the design, manufacture, and marketing of brand name Invisalign® clear aligners and

       22 iTero® intraoral scanners and services for orthodontics, restorative, and aesthetic dentistry. The

       23 Company’s products are intended primarily for the treatment of misaligned teeth. Align is

       24 headquartered in San Jose, California, and its stock trades on the NASDAQ Global Select market

       25 under the ticker symbol “ALGN.”

       26

       27

       28
1518397_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF - 5:18-cv-06720-LHK                       -2-
                    Case 5:18-cv-06720-LHK Document 27 Filed 01/04/19 Page 4 of 10




            1           The complaints allege that throughout the class period3, defendants made materially false

            2 and/or misleading statements, as well as omitted disclosure of material adverse facts about the

            3 Company’s business, operations, and prospects. Specifically, the Infuso complaint alleges that

            4 defendants failed to disclose to investors that: (1) at the beginning of the year the Company changed

            5 its North American Advantage Customer Loyalty Program by extending the discount qualification

            6 period from quarterly to semi-annual and created additional incentive tiers which was intended to,

            7 and did, result in “higher overall discounts” for its doctor customers and substantial reduction of the

            8 average sales price (“ASP”); (2) in its third fiscal quarter of 2018 (“3Q2018”), the Company initiated

            9 a new Invisalign product promotion that resulted in substantial reduction of its ASP; (3) the

       10 promotions and discounts would materially impact net income as a result of reduced profit margins;

       11 and (4) that, as a result of the foregoing, defendants’ positive statements about the Company’s

       12 business, operations, and prospects, were materially misleading and/or lacked a reasonable basis. See

       13 Infuso, ECF No. 1 at ¶5.4

       14               On October 24, 2018, the Company announced its 3Q2018 financial results and reported for
       15 the first time to investors that it changed its North American Advantage Customer Loyalty Program

       16 and its new 3Q2018 promotion negatively reduced the Invisalign® ASP by $85, from $1,315 to

       17 $1,230. The same day, the Company also announced that its Chief Marketing Officer would “reduce

       18 his responsibilities and transition to a part-time position.” See ECF No. 1 at ¶3; Infuso, ECF No. 1 at

       19 ¶6. On this news, the price of Align’s shares declined over the next two trading sessions to close at

       20 $217.94, causing substantial harm to investors.

       21

       22
                3
       23      The class period alleged in the Lu complaint begins on July 25, 2018 and ends on October 24,
          2018. The class period alleged in the Infuso complaint begins on April 25, 2018 and also ends on
       24 October 24, 2018. This slight difference in the start date of the class period will be resolved upon the
          filing of a consolidated complaint.
       25
          4
               The allegations in the Lu complaint are nearly identical. See ECF No. 1 at ¶5 (“Specifically,
       26 Defendants failed to disclose to investors: (1) that the Company would offer higher discounts to
          promote Invisalign; (2) that the promotions would materially impact revenue; and (3) that, as a result
       27 of the foregoing, Defendants’ position statements about the Company’s business, operations, and
          prospects, were materially misleading and/or lacked a reasonable basis.”).
       28
1518397_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF - 5:18-cv-06720-LHK                       -3-
                 Case 5:18-cv-06720-LHK Document 27 Filed 01/04/19 Page 5 of 10




            1 IV.       ARGUMENT
            2           A.      This Court Should Consolidate the Related Actions to Promote
                                Efficiency
            3
                        The PSLRA requires the Court to consolidate the Related Actions before appointing a lead
            4
                plaintiff. See 15 U.S.C. §78u-4(a)(3)(B)(ii). Consolidation pursuant to Rule 42(a) is proper when
            5
                actions involve common legal and factual questions. Fed. R. Civ. P. 42(a). “Courts have recognized
            6
                that class action shareholder suits are particularly well suited to consolidation pursuant to Rule 42(a)
            7
                because unification expedites pretrial proceedings, reduces case duplication, avoids the need to
            8
                contact parties and witnesses for multiple proceedings, and minimizes the expenditure of time and
            9
                money for all parties involved.” Miami Police Relief & Pension Fund v. Fusion-io, Inc., 2014 WL
       10
                2604991, at *3 (N.D. Cal. June 10, 2014) (Koh, J.). Furthermore, “[t]he district court has broad
       11
                discretion . . . to consolidate cases pending in the same district.” Investors Research Co. v. U.S. Dist.
       12
                Ct. for Cent. Dist., 877 F.2d 777 (9th Cir. 1989).
       13
                        The Related Actions present virtually identical factual and legal issues, alleging the same
       14
                violations of the Exchange Act against similar defendants. Because these Related Actions are based
       15
                on the same facts and legal issues, the same discovery will pertain to both lawsuits. Thus,
       16
                consolidation is appropriate here.
       17
                        B.      The Pension Fund Is the “Most Adequate Plaintiff” and Should Be
       18                       Appointed Lead Plaintiff
       19               The PSLRA establishes the procedures for the appointment of a lead plaintiff in “each private

       20 action arising under [the Exchange Act] that is brought as a plaintiff class action pursuant to the

       21 Federal Rules of Civil Procedure.” 15 U.S.C. §78u-4(a)(1); see also 15 U.S.C. §78u-4(a)(3)(B)(i).

       22 First, the pendency of the action must be publicized in a widely circulated national business-oriented

       23 publication or wire service not later than 20 days after filing of the first complaint. 15 U.S.C. §78u-

       24 4(a)(3)(A)(i). Next, the PSLRA provides that the Court shall adopt a presumption that the most

       25 adequate plaintiff is the person or the group of persons that –

       26               aa) has either filed the complaint or made a motion in response to a notice . . . ;

       27               (bb) in the determination of the court, has the largest financial interest in the relief
                        sought by the class; and
       28
1518397_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF - 5:18-cv-06720-LHK                           -4-
                    Case 5:18-cv-06720-LHK Document 27 Filed 01/04/19 Page 6 of 10




            1           (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
                        Procedure.
            2
                15 U.S.C. §78u-4(a)(3)(B)(iii)(I); In re Cavanaugh, 306 F.3d 726, 729-30 (9th Cir. 2002). The
            3
                Pension Fund meets each of these requirements and should be appointed Lead Plaintiff.
            4
                                  1.    This Motion Is Timely
            5
                        The statutory notice of this action was published on November 5, 2018, advising class
            6
                members of: (1) the pendency of the action; (2) the claims asserted therein; (3) the proposed class
            7
                period; and (4) the right to move the Court to be appointed as lead plaintiff within 60 days from the
            8
                date of the notice, or by January 4, 2019. See Myers Decl., Ex. A. Because this Motion is being
            9
                filed on January 4, it is timely and the Pension Fund is entitled to be considered for appointment as
       10
                lead plaintiff.
       11
                                  2.    The Pension Fund Has a Substantial Financial Interest in the
       12                               Relief Sought by the Class
       13               As evidenced by its PSLRA Certification, the Pension Fund purchased 6,164 shares of Align

       14 stock during the class period and suffered over $700,000 in losses as a result of defendants’ alleged

       15 misconduct.5 See Myers Decl., Exs. B, C. Therefore, the Pension Fund has a substantial financial

       16 interest in the relief sought by the class.

       17                         3.    The Pension Fund Is Typical and Adequate of the Putative
                                        Class
       18
                        In addition to possessing a significant financial interest, a lead plaintiff must also “otherwise
       19
                satisf[y] the requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. §78u-
       20
                4(a)(3)(B)(iii)(I)(cc). Rule 23 requires that “the claims or defenses of the representative parties are
       21
                typical of the claims or defenses of the class; and [that] the representative parties will fairly and
       22
                adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(3)-(4); Cavanaugh, 306 F.3d at
       23
                730 (focusing “in particular” on typicality and adequacy at the lead plaintiff stage). “This showing
       24
                need not be as thorough as what would be required on a class certification motion.” Fusion-io, 2014
       25
                WL 2604991, at *5.
       26
                5
       27          The Pension Fund suffered a loss of $757,927.32 calculated under the first-in, first-out
                accounting methodology, or $700,241.28 under the last-in, first-out methodology.
       28
1518397_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF - 5:18-cv-06720-LHK                           -5-
                 Case 5:18-cv-06720-LHK Document 27 Filed 01/04/19 Page 7 of 10




            1          The test of typicality is “‘whether other members have the same or similar injury, whether

            2 the action is based on conduct which is not unique to the named plaintiffs, and whether other class

            3 members have been injured by the same course of conduct.’” Fusion-io, 2014 WL 2604991, at *5

            4 (quoting Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)). The adequacy

            5 requirement is met if no conflicts exist between the representative and class interests and the

            6 representative’s attorneys are qualified, experienced, and able to vigorously prosecute the action on

            7 behalf of the class. See Fed. R. Civ. P. 23(a)(4).

            8          Here, the Pension Fund purchased Align securities and suffered harm when defendants’

            9 alleged misconduct was revealed. See Myers Decl., Exs. B-C. In addition, the Pension Fund’s

       10 substantial stake in the outcome of the case indicates it has the requisite incentive to vigorously

       11 represent the class’s claims. Moreover, the Pension Fund is not aware of any conflicts between its

       12 claims and those asserted on behalf of the putative class and is not subject to any unique defenses.

       13 Finally, as discussed below, the Pension Fund has selected qualified counsel experienced in

       14 securities litigation.

       15              The Pension Fund’s common interests shared with the class, substantial financial interest in

       16 the litigation, and selection of qualified counsel demonstrate that it satisfies the Rule 23 inquiry.

       17              C.      The Court Should Approve the Pension Fund’s Selection of Counsel
       18              The PSLRA vests authority in the lead plaintiff to select and retain lead counsel, subject to

       19 the Court’s approval. See 15 U.S.C. §78u-4(a)(3)(B)(v). The Court should not disturb the lead

       20 plaintiff’s choice of counsel unless it is necessary to protect the interests of the class. In re Cohen,

       21 586 F.3d 703, 711-12 (9th Cir. 2009); Cavanaugh, 306 F.3d at 732-35. The Pension Fund has

       22 selected Robbins Geller as lead counsel in this case.

       23              Robbins Geller, a 200-attorney firm with one of its principal offices in this District, regularly

       24 practices complex securities litigation. See Myers Decl., Ex. D. Courts throughout the country,

       25 including this Court, have recognized Robbins Geller’s significant experience in successfully

       26 litigating complex securities class actions, which has resulted in the appointment of Robbins Geller

       27 attorneys to lead roles in hundreds of complex class action securities cases. See, e.g., City of

       28
1518397_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF - 5:18-cv-06720-LHK                          -6-
                 Case 5:18-cv-06720-LHK Document 27 Filed 01/04/19 Page 8 of 10




            1 Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc., 2013 WL 2368059, at *4

            2 (N.D. Cal. May 29, 2013) (Koh, J.) (“The Retirement System has chosen the law firm of Robbins

            3 Geller. The Court has reviewed the firm’s resume . . . and is satisfied that the lead plaintiff has made

            4 a reasonable choice of counsel.”); Myers Decl., Ex. D. Accordingly, the Pension Fund’s selection of

            5 counsel is reasonable and should be approved.

            6 V.       CONCLUSION
            7          The Related Actions are substantially similar in facts and legal issues, and should be

            8 consolidated for all purposes. Additionally, the Pension Fund has satisfied each of the PSLRA’s

            9 requirements for appointment as lead plaintiff. As such, the Pension Fund respectfully requests that

       10 the Court consolidate the Related Actions, appoint the Pension Fund as Lead Plaintiff, and approve

       11 its selection of Lead Counsel.

       12 DATED: January 4, 2019                                 Respectfully submitted,

       13                                                        ROBBINS GELLER RUDMAN
                                                                  & DOWD LLP
       14                                                        DANIELLE S. MYERS
                                                                 MICHAEL ALBERT
       15

       16
                                                                               s/ Danielle S. Myers
       17                                                                     DANIELLE S. MYERS

       18                                                        655 West Broadway, Suite 1900
                                                                 San Diego, CA 92101
       19                                                        Telephone: 619/231-1058
                                                                 619/231-7423 (fax)
       20
                                                                 ROBBINS GELLER RUDMAN
       21                                                          & DOWD LLP
                                                                 SHAWN A. WILLIAMS
       22                                                        Post Montgomery Center
                                                                 One Montgomery Street, Suite 1800
       23                                                        San Francisco, CA 94104
                                                                 Telephone: 415/288-4545
       24                                                        415/288-4534 (fax)

       25                                                        [Proposed] Lead Counsel for [Proposed] Lead
                                                                 Plaintiff
       26

       27

       28
1518397_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF - 5:18-cv-06720-LHK                        -7-
                 Case 5:18-cv-06720-LHK Document 27 Filed 01/04/19 Page 9 of 10




            1                                    CERTIFICATE OF SERVICE

            2          I hereby certify under penalty of perjury that on January 4, 2019, I authorized the electronic

            3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

            4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

            5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

            6 non-CM/ECF participants indicated on the attached Manual Notice List.

            7                                                      s/ Danielle S. Myers
                                                                   DANIELLE S. MYERS
            8
                                                                   ROBBINS GELLER RUDMAN
            9                                                             & DOWD LLP
                                                                   655 West Broadway, Suite 1900
       10                                                          San Diego, CA 92101-8498
                                                                   Telephone: 619/231-1058
       11                                                          619/231-7423 (fax)
       12                                                          E-mail: dmyers@rgrdlaw.com
       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

1518397_1
01213405              Case 5:18-cv-06720-LHK Document 6789 6 01/04/19 Page 10 of 10
*+,-,./ÿ1.2345+6,3.ÿ234ÿ+ÿ7+89ÿ:;<=>?@>ABCDA>EFGÿEHÿ@IÿJ-,/.
                                                      27 Filed


K9?L.3-3/MNÿ1.?Iÿ96ÿ+-ÿ
O-9?643.,?ÿ*+,-ÿP36,?9ÿE,86
QRSÿUVWWVXYZ[ÿ\]Sÿ^RV_SÿXRVÿ\]Sÿ̀a]]SZ^WbÿVZÿ^RSÿWY_^ÿ^Vÿ]S`SYcSÿSde\YWÿZV^ỲS_ÿUV]ÿ^RY_ÿ̀\_Sf
      E,3.9-ÿgIÿh-+.?Mÿ
      YZUVi[W\Z`bW\Xf̀VejWYVZSWd[W\Z`bdklkkiS`Ufm\`S]m]Vf̀VejW[W\Z`bi[W\Z`bW\Xf̀Ve
      7+nÿF+8L95,ÿ
      opqrpstuivrwxfoytj^zSWWiX_[]f̀Ve
      7L+4-98ÿF9.4MÿE,.9L+.ÿ
      `WYZSR\Zi[W\Z`bW\Xf̀Vej̀R\]WS_dWYZSR\Zd{|{|iS`Ufm\`S]m]Vf̀Ve
      J}+5ÿ7L4,863~L94ÿ*?7+--ÿ
      \e``\WWiWf̀Ve
      P,?L3-+8ÿÿ*,--94ÿ
      ZeYWWS]iX_[]f̀VejWRVUUe\ZiX_[]f̀Vej_\a`SViX_[]f̀Vejb\ZZVzYWiX_[]f̀Ve
      E98-9Mÿÿ346.3Mÿ
      WmV]^ZVbi[W\Z`bW\Xf̀Ve
      E98-9MÿIÿ346.3Mÿ
      V]^ZVbi[W\Z`bW\Xf̀VejYZUVi[W\Z`bW\Xf̀VejWS_WSbdmV]^ZVbd|iS`Ufm\`S]m]Vf̀Ve
      3946ÿ,.?9.6ÿ43./+Mÿ
      ]m]VZ[\bi[W\Z`bW\Xf̀VejYZUVi[W\Z`bW\Xf̀Vej]VzS]^dm]VZ[\bdk|kiS`Ufm\`S]m]Vf̀Ve
      1/.+?,3ÿO@+4,863ÿ+-?9}+ÿ
      Y_\ẀS\iX_[]f̀Vej]Wa_^\ZiX_[]f̀Ve
      9.+5,.ÿ3.ÿK3-5+.ÿ
      z^VWe\ZiX_[]f̀Ve
      +598ÿ*+66L9ÿ+/86+229ÿ
      X\[_^\UUSiS]]X\[_^\UUSf̀Vej]SzV]SViS]]X\[_^\UUSf̀VejzS`R^VWiS]]X\[_^\UUSf̀Ve
      g,9,ÿ,+3ÿ
      Y\ViX_[]f̀Ve
*+.H+-ÿP36,?9ÿE,86
QRSÿUVWWVXYZ[ÿY_ÿ^RSÿWY_^ÿVUÿ\^^V]ZSb_ÿXRVÿ\]Sÿ.36ÿVZÿ^RSÿWY_^ÿ^Vÿ]S`SYcSÿSde\YWÿZV^ỲS_ÿUV]ÿ^RY_ÿ̀\_SÿXRVÿ^RS]SUV]S
]SaY]Sÿe\Za\WÿZV^ỲYZ[fÿVaÿe\bÿXY_Rÿ^Vÿa_SÿbVa]ÿeVa_Sÿ^Vÿ_SWS`^ÿ\Zÿ̀Vmbÿ^RY_ÿWY_^ÿYZ^VÿbVa]ÿXV]ÿm]V`S__YZ[
m]V[]\eÿYZÿV]S]ÿ^Vÿ̀]S\^SÿZV^ỲS_ÿV]ÿW\zSW_ÿUV]ÿ^RS_Sÿ]S`YmYSZ^_f
   ÿ ÿ¡¢£¤¥¤¢¦§¨


 1111 !"!#$%%&2$'5$3('$&%")0)40                                              010
